 

 

Case 1:21-cr-00001 Document1 Filed on 12/10/20 in TX@R Rage Of 2
Public and unofficial staff access

AO 91 (Rev. 02/09) Criminal Complaint “Wo ny : prohibited be eee
UNITED STATES DISTRICT COURT United States District Court

Southern District of Texas

for the FILED

Southern District of Texas

 

 

 

United States of America ) DEC 1 0 2020
V. )
Case No. B-20-MJ-914
R ZAMO .
amon ZAMORANO David J. Bradley, Clerk of Court
)
Defendant
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date of April 13, 2020 in the county of Cameron inthe Southern District of
Texas _, the defendant violated 18 U.S.C. § $54 and 371

 

an offense described as follows:

Knowingly conspired to export or send from the United States, or attempt to export or send from the United States,
any merchandise, article, or object contrary to any law or regulation of the United States, or receives, conceals,
buys, sells, or in any manner facilitates the transportation, concealment, or sale of such merchandise, article or
object, prior to exportation, knowing the same to be intended for the exportation contrary to any law or regulation
of the United States, to wit: one (1) .223/5.56 caliber AR-15 type rifle and one (1) 5.56 caliber magazine.

This criminal complaint is based on these facts:

On April 13, 2020, United States Customs and Border Protection Officers (CBPOs) at Gateway Port of Entry,
Brownsville, TX, encountered Ramon ZAMORANO attempting to depart the United States driving a 2019
Chevrolet Camaro. CBPOs conducted an outbound inspection of ZAMORANO and ZAMORANO gave a
negative declaration for money, ammunition, and firearms. A secondary inspection of his vehicle revealed one (1)
.223/5.56 caliber AR-15 type rifle in concealed in the spare tire well in the trunk of his vehicle. In addition,
CBPOs discovered one (1) 5.56 caliber magazine in ZAMORANO’s pants pocket.

Homeland Security special agents interviewed ZAMORANO and he admitted he was to deliver the firearm and
magazine to an individual in Matamoros, Tamaulipas, Mexico, for a payment of $100.00. ZAMORANO
subsequently stated that he knew it was illegal to take firearms into Mexico and that he has never applied for a
license to export firearms to Mexico.

[_] Continued on the attached sheet ‘a
92 Po

7 Complainant’ ‘S yg

 

George Lopez, Special Agent

Printed name and litle

 

Sworn to before me and signed in my presence.

——
Date: | December 10, 2020 Leste py

Judge's signatu
City and state: Brownsville, Texas ronald 6, G. Morgan, U.S. Magistrate Judge
Printed name and title ~

 
